                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

JOSEPH CHIPPS,

                       Plaintiff,

v.                                                                    No. CV 20-794 JB/CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                       Defendant.

                           ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)       Plaintiff shall file a Motion to Reverse or Remand Administrative Agency with
               Supporting Memorandum on or before June 28, 2021;

     (2)       Defendant shall file a Response on or before August 30, 2021;

     (3)       Plaintiff may file a Reply on or before September 13, 2021; 1

     (4)       All supporting memoranda filed pursuant to this Order shall cite ONLY the
               relevant portions of the transcript or record in support of assertions of fact and
               shall cite authority in support of propositions of law; and

     (5)       All requests for extensions of time altering the deadlines set in this Order
               shall be made through a motion to the Court. If the parties concur in
               seeking an extension of time, they shall submit a stipulated proposed order to
               the Court for approval.

       IT IS SO ORDERED.



                                       _________________________________
                                       THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE

1
 The parties have fully briefed the Commissioner’s Motion to Dismiss, (Doc. 16), which includes
briefing on Plaintiff’s constitutional claim raised pursuant to Seila Law, LLC v. Consumer Fin. Prot.
Bureau, __ U.S. __, 141 S.Ct. 2183, 207 L.Ed.2d 494 (2020). See (Doc. 16); (Doc. 21); (Doc. 24);
(Doc. 25). As such, the parties shall limit the briefing set forth herein only to the substantive issues
on review under 42 U.S.C. § 405(g).
